Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claims 1-3 and 16-17 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. Hamada et. al. US 20080193082 A1, and further in view of Hata, US 20050147345 A1, and JP 2009086039 A.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a length in the optical axis direction of the graded index lens of the optical component is shorter than a length to a point where light transmitted through the graded index lens from the one end of the optical component first converges in a case in which an optical axis of the graded index lens at the one end of the optical component is a light emission point in combination with the rest of the limitations of the base claim.  

Claims 2-3 and 16-17 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883